The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  
-Claims 1-13 and 16 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A method of a control plane node of allocating, for a communication device accessing a network in which the control plane node is arranged, a unique identifier using a key-value store, the method comprising: 
receiving, from a requester, a request for a unique identifier; 
selecting an identifier from a pool comprising a plurality of unique identifiers held by the control plane node; 
creating a key representing the selected identifier in the pool; 
attempting to write to an initial version of a value of the created key in order to create a key-value pair in the key-value store, wherein the writing is successful if no write previously has been performed to said initial version of the value; and if so;
returning, to the requester, the selected identifier as an allocated identifier.


Independent Claim 8. 
A control plane node configured to allocate, for a communication device accessing a network in which the control plane node is arranged, a unique identifier using a key-value store, the control plane node comprising a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby the control plane node is operative to: 
receive, from a requester, a request for a unique identifier; select an identifier from a pool comprising a plurality of unique identifiers held by the control plane node; 
create a key representing the selected identifier in the pool; 
attempt to write to an initial version of a value of the created key in order to create a key-value pair in the key-value store, wherein the writing is successful if no write previously has been performed to said initial version of the value; and if so;
return, to the requester, the selected identifier as an allocated identifier.

Independent Claim 16.
 A non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to: 
receive, from a requester, a request for a unique identifier; select an identifier from a pool comprising a plurality of unique identifiers held by the control plane node; 
create a key representing the selected identifier in the pool; 
attempt to write to an initial version of a value of the created key in order to create a key-value pair in the key-value store, wherein the writing is successful if no write previously has been performed to said initial version of the value; and if so;
return, to the requester, the selected identifier as an allocated identifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganesan (WO 2021090248 A1) discloses apparatuses, methods, and systems for determining a resource for a channel state information report. One method (600) includes receiving (602), from a transmitter device, a channel state information reference signal within a data region and a channel state information request indicator in sidelink control information. The method (600) includes determining (604), at a receiver device, a resource for transmitting a channel state information report in response to the channel state information request indicator using a mode 1 resource allocation procedure, a mode 2 resource allocation procedure, or a combination thereof. The method (600) includes transmitting (606), from the receiver device, the channel state information report via a medium access control control element using the resource {Fig.6}.

Dosovitsky (EP 3167575 B1) discloses managing communication over a network with a packet traffic management device that performs delayed proxy action. The PTMD includes a buffer for buffering network traffic. Also, the PTMD includes proxy data paths and standard data paths. Network policies associated with the network flows may be determined using the buffered data. If a determined network policy includes proxy policy rules it is a proxy network policy. Then the network flows are associated with a proxy data path. If the buffer is exhausted, the network flow is associated with a standard data path before a policy is determined. Otherwise, if the network policy includes only standard policy rules, the network flows are moved to a standard data path. After the network flow is associated with a data path, the network traffic may be communicated until it is closed or otherwise terminated {Fig.8}.

Szabo (US 9130846 B1) discloses exposing access to network metrics to a late binding user customized set of computer instructions within a traffic manager device (TMD) for use in managing a request for a resource. In one embodiment, the TMD may be interposed between client devices and a plurality of network devices. Request specific data is extracted from a client request received by the user's instructions. Various network metrics about the network devices are provided to the user's instructions to selectively provide the request from the client device to a network device. In one embodiment, an election hash is described as an action performed by the user's instructions {Figs.5-6, 8}.

Ahmadi (US 5781536 A) discloses in a wireless communication system (106), base stations (118, 120) are connected to a backbone network (116) such as a wired LAN and act as access points and relays for remote stations (128, 132, 136). A remote station registers and performs bidirectional communication with one of the base stations designated as its home base station. Base stations have overlapping coverage areas where a remote station is within reception range of several base stations. Such communication system may for instance be a multicell radioLAN using frequency hopping signaling. The method allows reuse of a limited number of network resources such as frequency hopping patterns and assign the same resource to several active base stations. Upon request from a base station, a network controller (110) connected to the backbone network computes a distance index between the requesting base station and the other active base stations and assigns to the requesting base station the same network resource as the one assigned to another base station with the highest distance index. Information about cells overlaps is centralized in a control database (109) and used by the network controller to compute distance indexes {Figs.5-6, 10-14}.

Hosomi (US 20020161836 A1) discloses a system for providing services, including: a plurality of slave device for issuing respective request message; and at least a master device processing the request message in response to the respective request message to provide a response message to one of the plurality of slave device, which issued the request message. The master device recognizes a priority-related information of the request message for processing the request message. The priority-related information includes: a first information indicating whether the request message is first received or has been received in the past but rejected for processing; and a second information indicating a receipt sequence of the request message {Figs.6-8}.
Pfister (US 20180219783 A1) discloses systems, methods, and computer-readable media for load balancing using segment routing and application monitoring. A method can involve receiving a packet including a request from a source device to an application associated with a virtual address in a network, mapping the request to a set of candidate servers hosting the application associated with the virtual address, and encoding the set of candidate servers as a list of segments in a segment routing header associated with the packet. The method can further involve determining that a first candidate server from the set of candidate servers is a next segment in the list of segments, encoding the first candidate server in a destination address field on a header of the packet, and forwarding the packet to the first candidate server {Fig.9}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464